Order entered May 20, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00109-CR

                    RAYMOND OSCAR ROBLEDO, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 363rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F15-00555-W

                                   ORDER

      Before the Court is the State’s May 18, 2021 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief due

by June 21, 2021.

                                            /s/   LANA MYERS
                                                  JUSTICE